IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-86,058-05


                       EX PARTE CHRISTOPHER SCOTT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1461037-A IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to thirty years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of conviction

on October 10, 2017, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07. The habeas application was received here on November 15, 2019.

       The trial court entered an order designating issues on November 6, 2017. However, there are

no findings from the trial court resolving the disputed factual issues. The application is remanded

to the trial court to allow the trial judge to complete an evidentiary investigation and enter findings

of fact and conclusions of law resolving the disputed factual issues.
                                                                                                       2

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 18, 2019

Do not publish